Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending
Claims 5, 7, 10-11, 13-20 are withdrawn
Election/Restrictions
Applicant’s election without traverse of Group I drawn to figures 20-22G; claims 1-4,6,8,9, and 12 are encompassed by the elected species in the reply filed on 6/15/2020 is acknowledged.
As such claims 5, 7, 10-11, 13-20 are withdrawn herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,8,9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2019/0076143, Filing date 10/31/2016, with a provisional date of 11/13/2015 in view of Hemmann US 2017/0156725, filed 12/03/2015.
claimed invention.


Regarding claim 1, Smith discloses a method of surgical stapling using an apparatus comprising a body (210), a shaft (206) extending from the body, and an end effector in communication with the shaft, wherein the method comprises: (a) positioning the end effector (214,216) at a desired site for surgical stapling, wherein the end effector includes: (i) a pair of jaws (214,216),
(ii)    a cartridge (218) configured to hold one or more staples (242), wherein the cartridge selectively connects with a first jaw (216) of the pair of jaws,
(iii)    an anvil (220) configured to be contacted by the one or more staples (242) of the cartridge (218), wherein a second jaw (214) of the pair of jaws comprises the anvil (fig.7a), and
(iii) a placement tip (211) selected from the group consisting of:
(A)        a placement tip that is elastically deformable (par0038), wherein the placement tip extends distally from a select one of the pair of jaws (extends from the anvil), wherein the placement tip comprises a distal end, wherein the placement tip is configured to transition from a first undeflected state to a second deflected state when the end effector is in the closed position and loaded, wherein when the placement tip is in the first undeflected state the distal end of the placement tip is located proximal to a distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends, and wherein when the placement tip is in the second deflected state the distal end of the placement tip is located distal to the distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends (the tip 211 extends towards the other jaw in a curved direction which is not parallel to the jaw it extends from and flexes in response to compression when next to ; figs. 10,11a,11b show a curved flexible tip in a non-deformed state; par 0037-0039);

 (C)    a placement tip that is elastically deformable and extends distally from a select one of the pair of jaws, wherein the placement tip comprises a pair of sides defining multiple distinct regions that each comprises a width, wherein as the pair of sides extend distally each width of the distinct regions is smaller than the width of the immediate proximally located distinct region; and 
(D) a placement tip that is elastically deformable and extends distally from the second jaw and distally beyond the cartridge, wherein the placement tip extends in a straight manner along a longitudinal axis defined by the anvil (figs. 10,11a,11b show a curved flexible tip 211 in a non-deformed state; par 0037-0039);
(b)    controlling one or more of the jaws of the end effector to place the end effector in an open position, wherein in the open position a gap exists between the jaws (anvil and cartridge have an open position to receive tissue prior to clamping and firing of the stapler which is controlled by the surgeon at surgeons console 16 to control the robotic tools);
(c)    positioning the end effector, with the end effector in the open position, such that tissue is located between the jaws (par 0029, surgeon can move the end effector into position prior to clamping);
(d)    clamping the tissue between the jaws by moving at least one of the jaws toward the other jaw, wherein clamping the tissue places the end effector in a loaded state, wherein in the loaded state the placement tip of the second jaw deflects away from the first jaw (par 0031; 0044; once properly aligned the target tissue is clamped); and
(e)    advancing a firing beam of the apparatus from a proximal position to a distal position, wherein advancing the firing beam causes the tissue to be cut by a cutting edge of the firing beam, and wherein 

    PNG
    media_image1.png
    303
    470
    media_image1.png
    Greyscale

	However Smith fails to explicitly teach wherein the third longitudinal axis extends in a intersecting fashion with a select one of the pair of jaws opposite from the select one of the pair of jaws from which the placement tip extends ,
However Hemmann discloses a flexible tip (distal end 421 has a flexible portion 430 that compresses), such that when the end effector (400) is closed around tissue a distal end of the placement tip contacts a portion of the second jaw such that the longitudinal axis of the tip or the third longitudinal axis extends in a intersecting fashion with a select one of the pair of jaws opposite from the select one of the pair of jaws from which the placement tip extends (fig.6; par 0052) wherein the placement tip is configured such that when the end effector is in a closed and unloaded state, a distal end of the placement tip extends at with an angled surface that creates a wedge shape where a lower portion or lip is attached  and an upper angled portion contacts a portion of the second jaw (see figure 4-6 below which show the 
	Therefore it would have been obvious to modify the surgical instrument as taught by Smith with the compressible portion as taught by Hemmann that intersects with the opposing jaw, as a way to easily grasp various sizes of tissue being stapled regardless of the size, which makes suturing of very thin tissue and very thick tissue equally easy to accomplish (par 0030).


    PNG
    media_image2.png
    511
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    489
    640
    media_image3.png
    Greyscale


Regarding claim 2, Smith discloses the method of claim 1, wherein the placement tip (211) extends distally from the anvil (220), wherein the placement tip is configured to contact the staple cartridge (218) in the closed position, wherein the placement tip is integrally formed together as a unitary piece, wherein the placement tip is symmetric about the longitudinal axis (par 0036-0039).
Regarding claim 3, Smith discloses the method of claim 1, wherein the placement tip is elastically deformable, wherein the placement tip is comprised of a first resilient material, wherein the select one of the pair of jaws from which the placement tip extends is comprised of a second material, wherein the first resilient material has a lower stiffness than the second material, wherein the placement tip is configured to deflect in response to a clamping force applied to the placement tip (tip 211 is made of 
Regarding claim 4, Smith discloses the method of claim 1, wherein the placement tip is configured such that, when the end effector is in a closed and unloaded state, the placement tip contacts a portion of the first jaw (cartridge jaw 216), and wherein when the end effector is in a loaded state with tissue between the first and second jaws, the placement tip deflects away from the first jaw, and wherein the placement tip extends distally from the first jaw in a curved manner (figs. 10,11a,11b show a curved flexible tip in a non-deformed state; par 0037-0039 discloses the flexible nature of the distal tip that reacts to compression when the tissue is clamped and also when navigating through tissue during operation and that the material is flexible and compliant such that deformation occurs when force is applied to the distal tip and does not occur when is a non-deformed state).
Regarding claim 6, Smith discloses the method of claim 1, wherein the end effector defines a plurality of zones based on (a) a first plane defined by the distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends, (b) a second plane defined by a deck of the jaw opposite to the select one of the jaws from which the placement tip extends, wherein the first and second planes are orthogonal to each other, and (c) a third plane defined by a bottom surface of the jaw opposite to the select one of the jaws from which the placement tip extends, wherein the third and first plane are orthogonal to each other, and wherein the distal end of the placement tip is configured to move from one zone of the plurality of zones when the placement tip is in the first undeflected state to another zone of the plurality of zones when the placement tip is in the second deflected state (There are a planes defined by the cartridge deck, the anvil deck, the distal portion 266 and the plane defined by the flexible guide 211 which is orthogonal to the horizontal planes defined by the decks of both jaws; par 0036-0041).
Regarding claim 8, Smith discloses the method of claim 1, wherein the placement tip comprises a proximal lateral cross-sectional profile and a distal lateral cross-sectional profile, wherein the proximal lateral cross-sectional profile and the distal lateral cross-sectional profile have different shapes (curved 
Regarding claim 9, Smith discloses the method of claim 1, wherein the placement tip comprises an arcuate bend relative to a longitudinal axis of the anvil (curved flexible tip; par 0037-0039).
Regarding claim 12, Smith discloses a method of surgical stapling using an apparatus comprising a body (210), a shaft (206) extending from the body, and an end effector in communication with the shaft, wherein the method comprises: (a) positioning the end effector at a desired site for surgical stapling, wherein the end effector includes: (i) a pair of jaws, (ii) a cartridge configured to hold one or more staples, wherein the cartridge selectively connects with a first jaw of the pair of jaws, (iii) an anvil configured to be contacted by the one or more staples of the cartridge, wherein a second jaw of the pair of jaws comprises the anvil, and 
(iv) a placement tip (211) selected from the group consisting of: 
(A) a placement tip located at a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip comprises: (1) first and second legs extending distally from one of the first or second jaws, wherein a void extends completely through the placement tip and separates the first and second legs, and (2) a distal portion that connects the first and second legs, wherein the distal portion has a first cross-sectional height that is greater than a second cross-sectional height of the first and second legs
(B)    a placement tip located at a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip includes a body portion formed between an outer perimeter and an inner perimeter of the placement tip, wherein the inner perimeter is defined by a void extending through the placement tip, and wherein at least a distal end of the body portion is bent towards the opposing jaw;
 (C)    a placement tip extending from a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip comprises: (1) a proximal portion having a proximal tip width, and (2) a distal portion having a distal tip width that is greater than a jaw width of the jaw disposed opposite the 
(D)    a placement tip extending from a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip includes proximal and distal portions, wherein the distal portion includes an asymmetric profile along the longitudinal axis of the shaft, and wherein the distal portion includes a tip axis defined by a tip of the distal portion (figs. 10, 11a, 11b show a curved flexible tip in a non-deformed state that tapers to an end or tip; par 0037-0039);
(E)    a placement tip located at a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip includes proximal and distal portions, wherein the distal portion has a distal cross-sectional thickness along a transverse cross-section that is greater than a proximal cross-sectional thickness of the proximal portion along the transverse cross-section (figs. 10, 11a, 11b show a curved flexible tip in a non-deformed state that tapers from a thicker proximal portion to a thinner an end or tip; par 0037-0039); and
(F) a placement tip located at a distal end of the first jaw or a distal end of the second jaw, wherein the placement tip comprises: (1)a proximal portion having a proximal tip width that is less than a proximal jaw width of the jaw disposed opposite the placement tip, and (2) a distal portion having a distal tip width that is greater than a distal jaw width of the jaw disposed opposite the placement tip (figs. 10, 11a, 11b show a curved flexible tip in a non-deformed state that tapers from a thicker proximal portion to a thinner an end or tip; par 0037-0039);
(G)    controlling one or more of the jaws (214,216) of the end effector to place the end effector in an open position, wherein in the open position a gap exists between the jaws (anvil and cartridge have an open position to receive tissue prior to clamping and firing of the stapler which is controlled by the surgeon at surgeons console 16 to control the robotic tools);
(c)    positioning the end effector, with the end effector in the open position, such that tissue is located between the jaws (par 0029, surgeon can move the end effector into position prior to clamping);
(d)    clamping the tissue between the jaws by moving at least one of the jaws toward the other jaw, wherein clamping the tissue places the end effector in a loaded state, wherein in the loaded state the 
(e)    advancing a firing beam of the apparatus from a proximal position to a distal position, wherein advancing the firing beam causes the tissue to be cut by a cutting edge of the firing beam, and wherein advancing the firing beam further causes the tissue to be stapled by ejecting the one or more staples from the cartridge (drive shuttle 144 is advanced by lead screw 134 which advances knife blade 248 and wedges 246 to cut tissue and eject staples 242; par 0031-0033).
However Smith fails to explicitly teach wherein the third longitudinal axis extends in a intersecting fashion with a select one of the pair of jaws opposite from the select one of the pair of jaws from which the placement tip extends ,
However Hemmann discloses a flexible tip (distal end 421 has a flexible portion 430 that compresses), such that when the end effector (400) is closed around tissue a distal end of the placement tip contacts a portion of the second jaw such that the longitudinal axis of the tip or the third longitudinal axis extends in a intersecting fashion with a select one of the pair of jaws opposite from the select one of the pair of jaws from which the placement tip extends (fig.6; par 0052) wherein the placement tip is configured such that when the end effector is in a closed and unloaded state, a distal end of the placement tip extends at with an angled surface that creates a wedge shape where a lower portion or lip is attached  and an upper angled portion contacts a portion of the second jaw (see figure 4-6 below which show the extended flexible portion, that contacts the second jaw in a unloaded state and then can further compress during a fully clamped and loaded state.
	Therefore it would have been obvious to modify the surgical instrument as taught by Smith with the compressible portion as taught by Hemmann that intersects with the opposing jaw, as a way to easily grasp various sizes of tissue being stapled regardless of the size, which makes suturing of very thin tissue and very thick tissue equally easy to accomplish (par 0030).


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/04/2020, with respect to the rejection(s) of claim(s) 1-4,6,8,9, and 12  under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith US 2019/0076143, in view of Hemmann US 2017/0156725.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731